 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW M. YELOVICH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-239 MCE
12                                Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                        SENTENCING; ORDER
13                         v.
                                                        DATE: November 8, 2018
14   BRENT VINCH,                                       TIME: 10:00 a.m.
                                                        COURT: Hon. Morrison C. England, Jr.
15                               Defendant.
16
17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for sentencing on November 8, 2018.

21          2.     By this stipulation, the parties now move to continue sentencing until May 23, 2019.

22 ///
23 ///
24 ///
25 ///
26 ///
27 ///
28 ///

      STIPULATION AND ORDER REGARDING CONTINUANCE       1
30
 1         3.     The parties agree and stipulate that this continuance will provide both parties additional

 2 time to prepare for sentencing.
 3         IT IS SO STIPULATED.

 4
 5
     Dated: October 19, 2018                               MCGREGOR W. SCOTT
 6                                                         United States Attorney
 7
                                                           /s/ MATTHEW M. YELOVICH
 8                                                         MATTHEW M. YELOVICH
                                                           Assistant United States Attorney
 9
10
     Dated: October 19, 2018                               /s/ JONATHAN BAUM
11                                                         JONATHAN BAUM
12                                                         Counsel for Defendant
                                                           BRENT VINCH
13
14                                                  ORDER
15         IT IS SO ORDERED.
16 Dated: October 24, 2018
17
18
19

20
21
22
23
24
25
26
27
28

      STIPULATION AND ORDER REGARDING CONTINUANCE      2
30
